DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
In response to Applicant’s amendments, filed 9/28/2021, claims 1, 3, 6-8, 12, 15-17, and 21-22 are amended, Claim 20 is canceled, and Claim 24 is newly added. Therefore, Claims 1-19 and 21-24 are currently pending in the application.
The Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final dated 7/7/2021 (hereinafter referred to as Non-Final). Therefore, each and every drawing objection previously recited in the Non-Final is withdrawn at this time.
The Applicant’s replacement drawing sheet is accepted by the Examiner.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, each and every claim objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome SOME 
The Applicant’s amendments to the claims have overcome SOME of the rejections under 35 U.S.C. 112D previously set forth in the Non-Final. Therefore, some of the rejections under 35 U.S.C. 112D previously set forth within the Non-Final are withdrawn at this time. The remaining 35 U.S.C. 112D rejections are reiterated below.
Response to Arguments
 Applicant’s arguments, see pages 1-2, filed 9/28/2021, with respect to the rejection of claims 1, 6-9, 12-13, and 22-23 under 35 U.S.C. 102(a)(1) by Benito (US 2018/0001033) have been fully considered and are persuasive.  The rejection of claims 1, 6-9, 12-13, and 22-23 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Horvath et al. (US 2011/0071492) and Benito (US 2018/0001033).
Applicant’s arguments, see page 2, filed 9/28/2021, with respect to the rejection of claims 2-5, 14, and 16-19 under 35 U.S.C. 103 by Benito in view of Vaillancourt (US 5,290,254)  have been fully considered and are persuasive.  The rejection of claims 2-5, 14, and 16-19 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Horvath et al. (US 2011/0071492), Benito (US 2018/0001033), and Vaillancourt (US 5,290,254).
Applicant’s arguments, see page 2, filed 9/28/2021, with respect to the rejection of claims 10-11 under 35 U.S.C. 103 by Benito in view of Pederson (US 2013/0211330)  have been fully considered and are persuasive.  The rejection of claims 10-11 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Horvath et al. (US 2011/0071492) and Benito (US 2018/0001033). 
Claim Objections
Claims 1, 8, 15-18, and 22 are objected to because of the following informalities:  
Claim 1, line 2 recites “a needle hub having side wall”. The Examiner suggests amending this to recite “a needle hub having a side wall” to provide antecedent basis for the claim limitation.
Claim 1, lines 7-8 “said open end coupled to said distal end of said needle hub”. The Examiner suggests amending this to recite “said open end of said resilient first sleeve coupled to said distal end of said needle hub” to remove any ambiguity or potential confusion as to which “open end” is coupled to the distal end of the needle hub.
Claim 1, lines 14-15 recites “said open end coupled to said proximal end of said needle hub”. The Examiner suggests amending this to recite “said open end of said resilient second sleeve coupled to said proximal end of said needle hub” to remove any ambiguity or potential confusion as to which “open end” is coupled to the distal end of the needle hub.
Claim 8, line 3 recites “said end wall has a thickness greater than a thickness of said side wall of said first sleeve”. The Examiner suggests amending this passage to “said end wall of said first sleeve has a thickness greater than a thickness of said side wall of said first sleeve” to remove any ambiguity or potential confusion as to which “end wall” is being referred to.
Claim 15, line 17 recites “resilient first sleeve”. It appears as if the word “a” has inadvertently been deleted from the claim. The Examiner suggests amending this passage to recite “a resilient first sleeve” to provide antecedent basis for this limitation.
Claim 15, lines 18-19 recites “a patient”. The Examiner suggests amending this to “[a] the patient” as “a patient” has previously been recited in claim 15, line 15.
Claim 16, line 2 recites “said side wall having an open proximal end”. The Examiner suggests amending this to “said side wall of said first sleeve 
Claim 16, lines 4-5 recites “said end wall having a diameter greater”. The Examiner suggests amending this to “said end wall of said first sleeve having a diameter greater” to remove any ambiguity or potential confusion as to which “end wall” has a greater diameter.
Claim 16, line 6 recites “said end wall with a dimension”. The Examiner suggests amending this to “said end wall of said first sleeve with a dimension” to remove any ambiguity or potential confusion as to which “end wall” has this dimension
Claim 17, line 3 recites “said side wall having an open proximal end”. The Examiner suggests amending this to “said side wall of said second sleeve having an open proximal end” to remove any ambiguity or potential confusion as to which “side wall” has an open proximal end.
Claim 17, lines 4-5 recites “said end wall having a diameter greater”. The Examiner suggests amending this to “said end wall of said second sleeve having a diameter greater” to remove any ambiguity or potential confusion as to which “end wall” has a diameter greater”.
Claim 17, line 6 recites “said end wall with a dimension to allow”. The Examiner suggests amending this to “said end wall of said second sleeve with a dimension to allow” to remove any ambiguity or potential confusion as to which “end wall” has a dimension to allow.
Claim 18, lines 2-3 recites “a conical shaped distal end proximate said end wall”. The Examiner suggests amending this to “a conical shaped distal end proximate said end wall of said first sleeve” to remove any ambiguity or potential confusion as to which “end wall” the conical shaped distal end is proximate to.
Claim 18, line 4 recites “an axial face greater than an outer dimension of said side wall”. The Examiner suggests amending this to “an axial face greater than an outer dimension of said side wall of said first sleeve
Claim 22, lines 2-3 recites “where said axial face of said end wall”. The Examiner suggests amending this to “where said axial face of said end wall of said first sleeve” to remove any ambiguity or potential confusion as to which “end wall” conforms to the shape of said axial face of said distal post.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 7-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 4 recites “a side wall of said needle hub”. The Examiner believes that this is the same side wall recited within claim 1, line 2. However, it is unclear if this is the case. For the purpose of examination the “a side wall of said needle hub” will be interpreted as the same “side wall” recited in claim 1.
Claim 9, lines 1-2 recites “a diameter of said side wall”. It is unclear if this “said side wall” is referring to the side wall of the first sleeve as recited in claim 8, line 2 or the side wall of the needle hub as recited in claim 1, line 2. For the purpose of examination this “a diameter of said side wall” will be interpreted as “a diameter of said side wall of said first sleeve
Claims 8, 10, and 11 are rejected as being dependent upon a rejected claim under 35 USC 112B.
Claim 16, lines 4-6 recites “said end wall having…and having an opening extending through said end wall”. However, Claim 15, line 11 recites “a resilient first sleeve having a closed end”. Therefore, it is unclear how the closed end of the resilient first sleeve could have an opening while remaining closed. The Applicant’s specification [0056] explains that “the opening can be a slit formed in the end wall 68”. When the opening is a slit, the Examiner would understand how the end wall could have an opening while still remaining closed. However, Applicant’s Drawings show an opening that appears to be open all times, which as the Examiner explained above is unclear how the closed end wall could have an opening while still remaining closed.
Claim 17, lines, 4-6 recites “said end wall…having an opening extending through said end wall”. However, claim 15, line 15 recites “a resilient second sleeve having a closed end”. Therefore, it is unclear how the closed end of the resilient second sleeve could have an opening while remaining closed. The Applicant’s specification [0056] explains that “the opening can be a slit formed in the end wall 68”. When the opening is a slit, the Examiner would understand how the end wall could have an opening while still remaining closed. However, Applicant’s Drawings show an opening that appears to be open all times, which as the Examiner explained above is unclear how the closed end wall could have an opening while still remaining closed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 16, lines 5-6 recites “said end wall …having an opening extending through said end wall”. However, claim 15, line 11 recites “a resilient first sleeve having a closed end”. Therefore, claim 16 fails to include all the limitations of the claim upon which it depends because the first sleeve would not have a closed end if it also included an opening.   
Claim 17, lines 5-6 recites “said end wall…having an opening extending through said end wall”. However, claim 15, line 15 recites “a resilient second sleeve having a closed end”. Therefore, claim 17 fails to include all the limitations of the claim upon which it depends because the second sleeve would not have a closed end.   
Claims 18-19 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112D.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (US 2011/0071492; hereinafter Horvath) in view of Benito et al. (US 2018/0001033; hereinafter Benito).
With regards to claim 1, Horvath discloses (See Fig. 1-2 and 5-6), and a pen needle (See Abstract “Pen injection device” and 100) comprising: 
a needle hub (211) having side wall (See Fig. 6 at 211) with internal threads (See [0006] “The hub 20 is preferably screwed onto the lower housing 17” wherein the needle hub 211 is an exemplary embodiment of the hub 20 in Fig. 2. Therefore, the needle hub 211 could similarly be screwed onto the lower housing 17. Furthermore, the process of screwing one component onto a second component implies that there are internal threads.), an open proximal end (See Fig. 6 the side opposite 215) for coupling with a delivery device (12 and [0006] “the medicament cartridge 12, which is attached to the drug delivery pen through a lower housing 17”) for delivering a medication (See [0028] “medicament can be administered to the patient”), a distal end (See Fig. 5 at 215) opposite said open proximal end, and a cannula (203) having a first end (204) extending from said distal end for introducing the medication to a patient (See [0028] “the patient end 204 of the needle 203 is exposed such that medicament can be administered to the patient”), and said cannula having a second end (18) extending in a proximal direction and 
a resilient first sleeve (211) having an end wall (229) and an open end (223), said open end coupled to said distal end of said needle hub (See [0027] “Preferably, a friction fit between the hub post and the compressible 211 member”) and enclosing said first end of said cannula (See Fig. 5), wherein said cannula passes through said end wall of said first sleeve and said resilient first sleeve retracts in a longitudinal direction with respect to said first end of said cannula when said first end of said cannula is inserted into the patient (See Fig. 6 and see [0028]), said end wall of said resilient first sleeve has a diameter and thickness to conform to a skin surface of the patient when said end wall contacts the skin surface (See [0028] and see Figs. 5-6 which show the resilient first sleeve 221 having a diameter and thickness that would conform to a skin surface of the patient); and
wherein the needle hub (211) is threaded onto the delivery device (12) (See [0006]).
However, Horvath is silent with regards to the pen needle comprising:
a resilient second sleeve having an end wall and an open end, said open end coupled to said proximal end of said needle hub and covering said second end of said cannula, wherein said cannula passes through said end wall of said second sleeve and said resilient second sleeve retracts in a longitudinal direction with respect to said second end of said cannula when said needle hub is threaded onto the delivery device.
Nonetheless Benito teaches a resilient second sleeve (10a) having an end wall (18) and an open end (See Fig. A below), said open end coupled to said proximal end of said needle hub and covering said second end (3a) of said cannula (See Fig. B below), wherein said cannula (3) passes through said end wall of said second sleeve and said resilient second sleeve retracts in a 

    PNG
    media_image1.png
    360
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    1137
    media_image2.png
    Greyscale



The needle pen of Horvath modified in view of Benito will hereinafter be referred to as the needle pen of Horvath and Benito.
With regards to claim 6, the needle pen of Horvath and Benito teaches the claimed invention of claim 1, and Horvath teaches (Figs. 1-2 and 5-6) that said first sleeve (221) is compressible and foldable in a longitudinal dimension (See Figs. 5-6 and [0027-0028]) and can be pierced by said first end of said cannula to expose said first end of said cannula when a cannula insertion force is applied against the skin of the patient (See [0027-0028] and Figs. 5-6 wherein the first end 204 of the cannula 203 pierces the first sleeve 221 by passing through the opening 228 of the first sleeve)
Horvath is silent with regards to said second sleeve is compressible and foldable in a longitudinal dimension and can be pierced by said second end of said cannula to expose said second end of said cannula when said needle hub is connected to the delivery device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle pen of Horvath and Benito with a further teaching of Benito such that said second sleeve is compressible and foldable in a longitudinal dimension and can be pierced by said second end of said cannula to expose said second end of said cannula when said needle hub is connected to the delivery device. One of ordinary skill in the art would have been motivated to make this modification, as the resilient second sleeve/rear needle cover allows the needle to be sterilized and then ensures that the needle itself is not contaminated by further handling of the needle assembly (See [0102] of Benito).
With regards to claim 7, the needle pen of Horvath and Benito teaches the claimed invention of claim 1, and Horvath further teaches (Figs. 1-2 and 5-6) that said needle hub (211) comprises: 
a distal post (See [0027] “hub post”) extending from said distal end (See Fig. 6 at 215) of said needle hub and having a side surface (See Examiner annotated Fig. 6 below; hereinafter referred to as Fig. C) spaced inwardly from a side wall (See Fig. 6 at 211) of said needle hub, and where said first sleeve is coupled to said side surface of said distal post and where said first sleeve retracts onto said distal post (See Fig. 6 which shows the first sleeve 221 coupled to the side surface of the distal post and where the first sleeve retracts onto the distal post).

    PNG
    media_image3.png
    560
    662
    media_image3.png
    Greyscale

With regards to claim 8, the needle pen of Horvath and Benito teaches the claimed invention of claim 7, however, Horvath is silent with regards to the first sleeve has a side wall and where said end wall has a thickness greater than a thickness of said side wall of said first sleeve.
Nonetheless Benito teaches first sleeve (Fig. 7, #10b) has a side wall (Fig. 5c, #15), wherein said end wall has a thickness (See Fig. 5c, #t3) greater than a thickness (Fig. 5c, #t1) of said side wall of said first sleeve (See [0022] “the predefined wall thickness t1 is selected between 0.12 and 0.3 mm, preferably between 0.15 and 0.25 mm, and more preferably between 0.17 and 0.20 mm.” and [0024] “An exemplary wall thickness for the central end wall area of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first sleeve of the pen needle of Horvath and Benito with a further teaching of Benito such that the first sleeve has a side wall and where said end wall has a thickness greater than a thickness of said side wall of said first sleeve. One of ordinary skill in the art would have been motivated to make this modification, as modifying the wall thickness minimizes the risk of needle coring as the needle cannula pierces and penetrates through the first sleeve (See [0024] of Benito).
With regards to claim 9, the pen needle of Horvath and Benito teaches the claimed invention of claim 8, however, Horvath fails to teach that said end wall of said first sleeve has a diameter greater than a diameter of said side wall. 
Nonetheless, Benito teaches that said end wall (Fig. 5c, #18) of said first sleeve (Fig. 5c, #10b) has a diameter greater than a diameter of said side wall (Fig. 5c, #15) (The diameter of the end wall can be determined to be greater than the diameter of the side wall by comparing the thickness #t1 of the shaft section, Fig. 5c. #11a, with the thickness #t2 of the bulb section, Fig. 5c, #11b. The abstract states “a wall thickness t2 being greater than said predefined wall thickness t1”. Therefore, the diameter of the end wall #18 is greater than the diameter of the side wall #15.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first sleeve of the pen needle of Horvath and Benito 
With regards to claim 10, the pen needle of Horvath and Benito teaches the claimed invention of claim 9, and Horvath further teaches (Figs. 1-2 and 5-6) that the end wall (229) of said first sleeve (221) has a diameter and a thickness (See Figs. 5-6) to form a skin contact surface (See at 229 in Fig. 5) for stabilizing said pen needle (100) during insertion of the cannula (203) into the patient (See [0027-0028]).
With regards to claim 11, the pen needle of Horvath and Benito teaches the claimed invention of claim 10, and Horvath further teaches (Figs. 1-2 and 5-6) that said end wall (229) of said first sleeve (221) is substantially flat and oriented in a plane substantially perpendicular to a longitudinal axis of said cannula (203) (See Fig. 6 which shows the 229, shown in Fig. 5, substantially flat and oriented in a plane substantially perpendicular to a longitudinal axis of the cannula.)
With regards to claim 12, the pen needle of Horvath and Benito teaches the claimed invention of claim 6, and Horvath further teaches (Figs. 1-2 and 5-6) that said needle hub (211) further comprises: 
a distal post (See [0027] “hub post”) extending distally from said distal end (See Fig. 6 at 215) of said needle hub, said cannula (203) supported by said distal post (See Figs. 5-6 which shows the distal post supporting the cannula) and said first end (204) of said cannula extending axially from said distal post (See Fig. 6), and where said first sleeve is coupled to said distal post (See Fig. 6 and [0027] “friction fit”).
With regards to claim 13, the pen needle of Horvath and Benito teaches the claimed invention of claim 12, and Horvath further teaches (Figs. 1-2 and 5-6) that said first sleeve (221) is retractable onto said distal post (See [0027] “a friction fit between the hub post and the compressible 221 member” and see Figs. 5-6 which shows the retraction onto the distal post) when said cannula (203) pierces the skin of the patient (See [0027-0028]).
Claims 2-5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath and Benito as applied to claim 1 above, and further in view of Vaillancourt (US 5,290,254).
With regards to claim 2, the pen needle of Horvath and Benito teaches the claimed invention of claim 1, and Horvath further teaches (Figs. 1-2 and 5-6) that said end wall (229) of said first sleeve (221) has an opening (228) with a dimension to allow said first end (204) of said cannula (203) to pass through (See [0027-0028] “An opening 228 at a second end 229 of the compressible member 221 allows the needle 203 to pass therethrough during an injection”).
However, Horvath is silent with regards to said end wall of said second sleeve has an opening with a dimension to allow said second end of said cannula to pass through.
Nonetheless, Vaillancourt teaches an end wall (Fig. 7, #17) of a sleeve (Fig. 7, #13) having an opening (Fig. 7, #25) with a dimension to allow a cannula to pass through (See Col. 5, lines 40-44 “the transverse wall 17 of the cap 16 may be pre-slit in order to facilitate passage of the hollow needle therethrough”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second sleeve of the pen needle of Horvath and Benito to include an opening/slit as taught by Vaillancourt. One of ordinary skill in the art would have been motivated to make this modification, as by pre-slitting the first and second sleeves 
The pen needle of Horvath and Benito modified in view of the teachings of Vaillancourt will hereinafter be referred to as the pen needle of Horvath, Benito, and Vaillancourt.
With regards to claim 3, the pen needle of Horvath, Benito, and Vaillancourt teaches the claimed invention of claim 2, and Horvath further teaches that said cannula (203) passes through said end wall (229) of said first sleeve (221) and said first sleeve retracts (See Fig. 6) on said needle hub (211) with respect to said first end (204) of said cannula when said cannula is inserted into the patient (See [0027-0028]).
However, Horvath is silent with regards to said second end of said cannula passes through said end wall of said second sleeve and said second sleeve retracts on said needle hub with respect to said second end of said cannula when said needle hub is coupled to the delivery device.
Nonetheless, Benito further teaches said second end of said cannula (Fig. 7, #3a) passes through said end wall (Fig. 5c, #18) of said second sleeve (Fig. 7, #10a) and retracts on said needle hub with respect to said second end of said cannula when said needle hub is coupled to the delivery device (Fig. 7, #2) (See Figs 1-4 which shows cannula #3 passing through the end wall #18 of the second sleeve #10a and retracting in a longitudinal direction with respect to the second end of the cannula #3a when the needle hub #4 is coupled to the delivery device #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pen needle of Horvath, Benito, and Vaillancourt with a further teaching of Benito such that said second end of said cannula passes through said end wall of said second sleeve and said second sleeve retracts on said needle hub with respect to said 
With regards to claim 4, the pen needle of Horvath, Benito, and Vaillancourt teaches the claimed invention of claim 3, however, Horvath is silent with regards to first sleeve being resilient and expands to cover said first end of said cannula when said cannula is removed from the patient.
Nonetheless, Vaillancourt teaches a sleeve (Fig. 7, #13) being resilient (See Col. 4, lines 13-29 “The tubular shield 13…is formed with a resilient longitudinally collapsible portion”) and expands to cover an end of the cannula when the cannula is removed from a vial (See Col. 2, lines 29-45 “Upon removal from the vial, the tubular portion of the shield expands resiliently back to the normal condition so that the transverse wall again forms a sealed chamber relative to the cannula.”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the pen needle of Horvath, Benito, and Vaillancourt with another teaching of Vaillancourt such that the first sleeve is resilient and expands to cover the first end of the cannula when the cannula is removed from the patient. One of ordinary skill in the art would have been motivated to make this modification, in order to keep the needle/cannula in a closed system at all times. By maintaining the needle/cannula in a closed system, that is, in a sterile condition, no contamination is introduced into the patient/vial. (See Col. 2, lines 29-45 of Vaillancourt).
With regards to claim 5, the pen needle of Horvath, Benito, and Vaillancourt teaches the claimed invention of claim 4, however, Horvath is silent with regards to second sleeve being resilient and expands to cover said second end of said cannula when said needle hub is separated from said delivery device
Nonetheless, Vaillancourt teaches a sleeve (Fig. 7, #13) being resilient (See Col. 4, lines 13-29 “The tubular shield 13…is formed with a resilient longitudinally collapsible portion”) and expands to cover an end of the cannula when the cannula is removed from a vial (See Col. 2, lines 29-45 “Upon removal from the vial, the tubular portion of the shield expands resiliently back to the normal condition so that the transverse wall again forms a sealed chamber relative to the cannula.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the pen needle of Horvath, Benito, and Vaillancourt with another teaching of Vaillancourt such that the second sleeve being resilient and expands to cover said second end of said cannula when said needle hub is separated from said delivery device. One of ordinary skill in the art would have been motivated to make this modification, in order to keep the needle/cannula in a closed system at all times. By maintaining the needle/cannula in a closed system, that is, in a sterile condition, no contamination is introduced into the patient/vial. (See Col. 2, lines 29-45 of Vaillancourt).
With regards to claim 14, the pen needle of Horvath, Benito, and Vaillancourt teaches the claimed invention of claim 1, and Horvath further teaches (Figs. 1-2 and 5-6) that said first sleeve (221) is compressible and foldable axially relative to said cannula (203) when an axial force is applied to said first sleeve (See [0027-0028]).

Nonetheless, Benito teaches said second sleeve (Fig. 7, #10a) is compressible and foldable axially relative to said cannula (Fig. 7, #3) when an axial force (See abstract “a penetration force”) is applied to said second sleeve, (See Fig. 1-4 and abstract “the needle cover (10, 10a, 10b) is configured to axially collapse and become penetrated by the needle cannula (3) when a penetration force is applied to the needle cover”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pen needle of Horvath, Benito, and Vaillancourt with a further teaching of Benito such that said second sleeve is compressible and foldable axially relative to said cannula when an axial force is applied to said second sleeve. One of ordinary skill in the art would have been motivated to make this modification, as this configuration ensures that the needle is not contaminated by further handling of the needle assembly (See [0102] of Benito).
Furthermore, Vaillancourt teaches a sleeve (Fig. 7, #13) being resilient (See Col. 4, lines 13-29 “The tubular shield 13…is formed with a resilient longitudinally collapsible portion”) and expands to cover an end of the cannula when the axial force is released (See Col. 2, lines 29-45 “Upon removal from the vial, the tubular portion of the shield expands resiliently back to the normal condition so that the transverse wall again forms a sealed chamber relative to the cannula.” By removing the vial an axial force is removed, and the sleeve/shield expands to cover an end of a cannula.)
.
Claims 15-16, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Sullivan et al. (US 2018/0021526; hereinafter Sullivan) and Benito.
With regards to claim 15, Horvath teaches (Figs. 1-2 and 5-6) a pen needle (100) comprising: 
a needle hub (211) having a side wall (See at 211 in Fig. 6), a proximal open end (See opposite side of 215 in Fig. 6), and an end wall (215) at a distal closed end (See at 215 in Fig. 6) of said side wall, said proximal open end configured for coupling to a delivery device (12 and [0006] “the medicament cartridge 12, which is attached to the drug delivery pen through a lower housing 17…the hub 20 is preferably screwed onto the lower housing 17” wherein the hub 211 Is an exemplary embodiment of the hub 20. Therefore, the hub 211 could be coupled to the delivery device 12 via screwing.); 
a distal post (See [0027] “a friction fit between the hub post and the compressible 221 member secures the compressible member to the hub 211”) extending from said end wall and having an outer axial face (the outer axial face of the hub post disclosed within [0027]), 

a resilient first sleeve (221) having a closed end (229) and an open end (223), said open end coupled to said distal end of said distal post (See [0027] “a friction fit between the hub post and compressible 221 member”) and enclosing said first end of said cannula (See Fig. 5), said first sleeve being compressible and foldable on said distal post when said cannula is inserted into a patient (See Figs. 5-6); and 
Horvath is silent with regards to the pen needle comprising:
said outer axial face having an outer dimension less than an outer dimension of said side wall of said needle hub, said axial face of said distal post has a raised outer ring at an outer edge of said axial face, and a raised inner ring at a center portion of said axial face, said inner ring and said outer ring defining a skin shaping surface and defining a recess between said inner ring and outer ring, and where said outer ring, inner ring, and recess define a convex surface having a continuous radius of curvature; 
a proximal post extending from an inner surface of said end wall and extending toward said proximal open end of said needle hub; 
a second end of the cannula extending from said proximal post
a resilient second sleeve having a closed end and an open end, said open end coupled to said proximal post and enclosing said second end of said cannula, said second sleeve being 
Nonetheless, Sullivan teaches said outer axial face (See Fig. 10) of said distal post (Fig. 10, #18) has a raised outer ring (Fig. 10, #72) at an outer edge of said axial face (See Fig. 10), and a raised inner ring (See Fig. 10, #76) at a center portion of said axial face (See Fig. 10), said inner ring and said outer ring defining a skin shaping surface (See Fig. 10, #68) and defining a recess (Fig. 10, #82) between said inner ring and outer ring (See Fig. 10), and where said outer ring, inner ring, and recess define a convex surface having a continuous radius of curvature (See [0066] “contact surface 68 in the embodiment shown has a substantially convex shape” and [0047] “The skin contact surface has a convex shape forming a continuous and uniform curvature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pen needle of Horvath with a teaching of Sullivan such that said axial face of said distal post has a raised outer ring at an outer edge of said axial face, and a raised inner ring at a center portion of said axial face, said inner ring and said outer ring defining a skin shaping surface and defining a recess between said inner ring and outer ring, and where said outer ring, inner ring, and recess define a convex surface having a continuous radius of curvature. One of ordinary skill in the art would have been motivated to make this modification, in order to control the compression of the skin and depth of penetration of the cannula (See [0065] of Sullivan).
The pen needle of Horvath modified in view of Sullivan will hereinafter be referred to as the pen needle of Horvath and Sullivan.

a second end (3a) of the cannula (3) extending from said proximal post (See Fig. D); and
    PNG
    media_image4.png
    726
    727
    media_image4.png
    Greyscale

a resilient second sleeve (Fig. 7, #10a) having a closed end (Fig. 5c, #18) (Examiner notes that Figures 5a-5d depict an embodiment of a needle cover. Therefore, Figures 5a-5d could be depicting the needle cover 10a or 10b.) and an open end (See Fig. A reiterated below), said open end coupled to said proximal post (See Fig. D above) and enclosing said second end of said cannula (See Fig. 7), said second sleeve being compressible and foldable on said proximal post 

    PNG
    media_image1.png
    360
    580
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pen needle of Horvath and Sullivan with a teaching of Benito such that a proximal post extending from an inner surface of said end wall and extending toward said proximal open end of said needle hub; a second end of the cannula extending from said proximal post; and a resilient second sleeve having a closed end and an open end, said open end coupled to said proximal post and enclosing said second end of said cannula, said second sleeve being compressible and foldable on said proximal post when said needle hub is connected to the delivery device. One of ordinary skill in the art would have been motivated to make this modification, as Horvath is silent with regards to the configuration of the second end of the cannula extending from the proximal post. One of ordinary skill in the art would refer to the configuration taught by Benito in order for both the distal and proximal end of the needle 
	The pen needle of Horvath and Sullivan modified in view of Benito will hereinafter be referred to as the pen needle of Horvath, Sullivan, and Benito.
With regards to claim 16, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 15, and Horvath further teaches (Figs. 1-2 and 5-6) that said first sleeve (221) has a substantially cylindrical side wall (See Claim 10 “said compressible member is substantially cylindrical” and [0027] “compressible member 221”) and an end wall (229) at said closed end (See at 229 in Fig. 5), said side wall having an open proximal end (223) with an inner dimension complementing an outer dimension of said distal post (See [0027] “friction fit between the hub post and the compressible 221 member secures the compressible member of the hub 211”), and having an opening (228) extending through said end wall (229) with a dimension to allow said cannula (203) to pass through (See [0027] “An opening 228 at a second end 229 of the compressible member 221 allows the needle 203 to pass therethrough during an injection”).
However, Horvath is silent with regards to said end wall having a diameter greater than an outer diameter of said side wall of said first sleeve. 
Nonetheless, Benito teaches that said end wall (Fig. 5c, #18) of said first sleeve (Fig. 5c, #10b) has a diameter greater than a diameter of said side wall (Fig. 5c, #15) of said first sleeve (The diameter of the end wall can be determined to be greater than the diameter of the side wall by comparing the thickness #t1 of the shaft section, Fig. 5c. #11a, with the thickness #t2 of the bulb section, Fig. 5c, #11b. The abstract states “a wall thickness t2 being greater than said 1”. Therefore, the diameter of the end wall #18 is greater than the diameter of the side wall #15.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first sleeve of the pen needle of Horvath, Sullivan, and Benito with a further teaching of Benito such that the said end wall of said first sleeve has a diameter greater than a diameter of said side wall. One of ordinary skill in the art would have been motivated to make this modification, as Benito teaches that the strengthening zone provides the necessary rigidity to prevent the end wall/bulb section from collapsing during steam sterilization (See [0120] of Benito).
With regards to claim 18, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 16, however, Horvath is silent with regards to said side wall of said first sleeve has a conical shaped distal end proximate said end wall, and where said end wall of said first sleeve has an axial face greater than an outer dimension of said side wall.
Nonetheless, Benito further teaches that said side wall (Fig. 5a-d, #15) of said first sleeve (Fig. 7, #10b) has a conical shaped distal end (See [0069] “the shaft section may be formed so as to exhibit a conical wall surface” wherein the wall section’s reference numeral is #11a. The wall section #11a contains the side wall #15 as shown in Fig. 5c. Therefore, the side wall #15 may have a conical shaped distal end) proximate said end wall (Fig. 5c, #18), and where said end wall (Fig. 5c, #18) of said first sleeve has an axial face (the axial face being the surface of the end wall #18) greater than an outer dimension of said side wall (The end wall of the first sleeve has an axial face that is greater than an outer dimension of the side wall by comparing the thickness #t1 of the shaft section, Fig. 5c. #11a, with the thickness #t2 of the bulb section, Fig. 5c, #11b. The abstract states “a wall thickness t2 being greater than said predefined wall thickness t1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the side wall of the first sleeve of the pen needle of Horvath, Sullivan, and Benito such that said side wall of said first sleeve has a conical shaped distal end proximate said end wall, and where said end wall of said first sleeve has an axial face greater than an outer dimension of said side wall. One of ordinary skill in the art would have been motivated to make this modification, as Benito teaches that this conical shaped distal end proximate said end wall ensures that the needle is not contaminated by further handling of the needle assembly (See [0120] of Benito). One of ordinary skill would also have been motivated to make the modification said end wall of said first sleeve has an axial face greater than an outer dimension of said side wall so that the strengthening zone provides the necessary rigidity to prevent the end wall/bulb section from collapsing during steam sterilization (See [0120] of Benito).
With regards to claim 19, 
With regards to claim 21, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 15, however, Horvath is silent with regards to said axial face of said distal post has a radius of curvature of 6.0 mm to 9.0 mm.
Nonetheless, Sullivan further teaches (Figs. 23-24) that said axial face (212) of said distal post (210) has a radius of curvature of 6.0 mm to 9.0 mm (See [0083] “The distal face 212 can have a radius of curvature of about 6 to 12 mm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the axial face of the distal post of the pen needle of Horvath, Sullivan, and Benito with a further teaching of Horvath such that the said axial face of said distal post has a radius of curvature of 6.0 mm to 9.0 mm. One of ordinary skill in the art would have been motivated to make this modification, as this radius of curvature range increases the likelihood that the needle reaches full injection depth when an injection is performed (See Abstract of Sullivan).
With regards to claim 22, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 15, and Horvath teaches (Figs. 1-2 and 5-6) that said first sleeve (221) has a side wall (See at 221 in Figs. 5-6) and an end wall (229) with an axial face (See at 229 in Fig. 5) where said axial face of said end wall conforms to the shape of said axial face of said distal post (See [0027-0028] “hub post” and see in Fig. 6 that 229 conforms to the shape of the axial face of the distal post, which is not shown in the Figure however it is inside the first sleeve) when an insertion force (See [0027] “downward pressure”) is applied to said needle hub (221) and said cannula (203) is inserted into the skin of the patient (See [0027-0028]).
With regards to claim 23, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 22, and Horvath further teaches (Figs. 1-2 and 5-6) that said first .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Sullivan, and Benito as applied to claim 16 above, and further in view of Vaillancourt.
With regards to claim 17, the pen needle of Horvath, Sullivan, and Benito teaches the claimed invention of claim 16, however Horvath is silent with regards to said second sleeve has a substantially cylindrical side wall and an end wall at said closed end, said side wall having an open proximal end with an inner dimension complementing an outer dimension of said proximal post, and said end wall having a diameter greater than an outer diameter of said side wall of said second sleeve and having an opening extending through said end wall with a dimension to allow said cannula to pass through.
Nonetheless, Benito further teaches that said second sleeve (Fig. 7, #10a) has a substantially cylindrical side wall (Figs. 5a-d, #15) and an end wall at said closed end (Figs. 5a-d, #18), said side wall having a proximal end forming an open end (See Fig. A above) with an inner dimension complementing an outer dimension of said proximal post (See Fig. D above, which shows the inner dimension of the open end of the second sleeve #10a complementing an outer dimension of the proximal post), and said end wall having a diameter greater than an outer diameter of said side wall of said second sleeve (The diameter of the end wall #18 can be determined to be greater than the diameter of the side wall by comparing the thickness #t1 of the shaft section, Fig. 5c. #11a, with the thickness #t2 of the bulb section, Fig. 5c, #11b. The abstract states “a wall thickness t2 being greater than said predefined wall thickness t1”. Therefore, the diameter of the end wall #18 is greater than the diameter of the side wall #15.).

Furthermore, Vaillancourt teaches an end wall (Fig. 7, #17) of a sleeve (Fig. 7, #13) having an opening (Fig. 7, #25) with a dimension to allow a cannula to pass through (See Col. 5, lines 40-44 “the transverse wall 17 of the cap 16 may be pre-slit in order to facilitate passage of the hollow needle therethrough”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second sleeve of the pen needle of Horvath, Sullivan, and Benito to include an opening/slit as taught by Vaillancourt. One of ordinary skill in the art would have been motivated to make this modification, as by pre-slitting the second sleeve would facilitate passage of the hollow needle therethrough (See Col. 5, lines 40-44 of Vaillancourt).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath and Benito as applied to claim 1 above, and further in view of Sullivan et al. (US 2018/0021526; hereinafter Sullivan).
With regards to claim 24, the pen needle of Horvath and Benito teaches the claimed invention of claim 1, however Horvath is silent with regards to said axial face of said distal post 
Nonetheless, Sullivan teaches an axial face (See Fig. 10) of said distal post (Fig. 10, #18) having a raised outer ring (Fig. 10, #72) at an outer edge of said axial face (See Fig. 10), and a raised inner ring (See Fig. 10, #76) at a center portion of said axial face (See Fig. 10), said inner ring and said outer ring defining a skin shaping surface (See Fig. 10, #68) and defining a recess (Fig. 10, #82) between said inner ring and outer ring (See Fig. 10), and where said outer ring, inner ring, and recess define a convex surface having a continuous radius of curvature (See [0066] “contact surface 68 in the embodiment shown has a substantially convex shape” and [0047] “The skin contact surface has a convex shape forming a continuous and uniform curvature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pen needle of Horvath and Benito with a teaching of Sullivan such that said axial face of said distal post has a raised outer ring at an outer edge of said axial face, and a raised inner ring at a center portion of said axial face, said inner ring and said outer ring defining a skin shaping surface and defining a recess between said inner ring and outer ring, and where said outer ring, inner ring, and recess define a convex surface having a continuous radius of curvature. One of ordinary skill in the art would have been motivated to make this modification, in order to control the compression of the skin and depth of penetration of the cannula (See [0065] of Sullivan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783